  Case 17-26503        Doc 34    Filed 07/08/20 Entered 07/08/20 16:15:05           Desc Main
                                   Document     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                           )
                                                 )   CASE NO. 17 B 26503
Eulette Arrington-Harris,                        )   HON. Deborah L. Thorne
                                                 )   CHAPTER 13
         DEBTOR.                                 )
                                      NOTICE OF MOTION

TO:      Chapter 13 Trustee Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL
         60604;

         Cheryl A Considine, Heavney Beyers & Mihlar, PO Box 740, Decatur, IL 62525,
         representing Regions Bank d/b/a Regions Mortgage;

         See Attached Service List.

       PLEASE TAKE NOTICE that on July 15, 2020, at 1:30 p.m., I shall appear before the
HONORABLE Deborah L. Thorne, or any judge sitting in that judge’s place, and present the
motion to reinstate the automatic stay, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                      PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
July 8, 2020.

__/s/ Rigoberto Garcia___
Attorney for Debtors
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
(312) 913-0625
                  Case 17-26503          Doc 34     Filed 07/08/20            Entered 07/08/20 16:15:05     Desc Main
Label Matrix for local noticing                   U.S. Document
                                                       Bankruptcy Court Page 2 of 5              (p)BMW FINANCIAL SERVICES
0752-1                                            Eastern Division                               CUSTOMER SERVICE CENTER
Case 17-26503                                     219 S Dearborn                                 PO BOX 3608
Northern District of Illinois                     7th Floor                                      DUBLIN OH 43016-0306
Eastern Division                                  Chicago, IL 60604-1702
Wed Jul 8 16:07:29 CDT 2020
CITY OF CHICAGO DEPT OF FINANCE                   City of Chicago - Dept of Finance - Water Di   (p)COMED
WATER DIVISION                                    Po Box 6330                                    1919 SWIFT DR
333 S STATE ST #410                               Chicago, IL 60680-6330                         OAKBROOK IL 60523-1502
CHICAGO, IL 60604-3983


Comcast                                           Comcast                                        Cook County Hospital
41112 Concept Dr                                  p.o. box 196                                   25706 Network Place
Plymouth MI 48170-4253                            Newark, NJ 07101-0196                          Chicago, IL 60673-1257



(p)DIRECTV LLC                                    DISH NETWORK                                   Department Stores National Bank
ATTN BANKRUPTCIES                                 9601 S MERIDIAN BLVD                           c/o Quantum3 Group LLC
PO BOX 6550                                       ENGLEWOOD, CO 80112-5905                       PO Box 657
GREENWOOD VILLAGE CO 80155-6550                                                                  Kirkland, WA 98083-0657


Dish Network                                      HEAVNER BEYERS MIHLAR LLC                      La Rabida Children’s Hospital
PO Box 530714                                     111 E Main St # 200                            6501 S Promontory Dr
Atlanta, GA 30353-0714                            Decatur, IL 62523-1204                         Chicago, IL 60649-1002



MCYDSNB                                           MCYDSNB                                        Navient
3911 S Walton Walker Blvd                         9111 DUKE BLVD                                 PO BOX 9655
Dallas, TX 75236-1509                             MASON OH 45040-8999                            WILKES BARRE, PA 18773-9655



Navient Solutions, LLC. on behalf of              Peoples Gas                                    Peoples Gas Light & Coke Company
United Student Aid Funds, Inc.                    PO BOX 2968                                    200 E Randolph Street
Attn: Bankruptcy Litigation Unit E3149            Milwaukee, WI 53201-2968                       Chicago IL 60601-6433
PO Box 9430
Wilkes Barre, PA 18773-9430

Provident Hospital                                REGIONS BANK                                   Regions Bank
500 E 51st St                                     5014 POPLAR AVENUE                             3511 Camp Creek Pkwy
Chicago, IL 60615-2494                            MEMPHIS TN 38117-7604                          Atlanta, GA 30344



Regions Bank dba Regions Mortgage                 United Student Aid Funds, Inc (USAF)           University of Chicago Medical Center
PO Box 18001                                      PO Box 8961                                    800 E. 55th St
Hattiesburg, MS 39404-8001                        Madison WI 53708-8961                          Chicago, IL 60615-4906



direct tv                                         Aaron M Weinberg                               Alexander Preber
P.O. Box 78616                                    The Semrad Law Firm, LLC                       The Semrad Law Firm, LLC
Phoenix, AZ 85062-8616                            20 S. Clark St.                                20 S. Clark St, 28th Floor
                                                  28th Floor                                     Chicago, IL 60603-1811
                                                  Chicago, IL 60603-1811
                  Case 17-26503           Doc 34       Filed 07/08/20            Entered 07/08/20 16:15:05           Desc Main
Eulette Arrington-Harris                             Marilyn O Marshall
                                                          Document           Page 3 of 5                  Patrick S Layng
7710 S Bennett Ave                                   224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
Chicago, IL 60649-4606                               Chicago, IL 60604-2503                               219 S Dearborn St
                                                                                                          Room 873
                                                                                                          Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BMW FINANCIAL SERVICES                               (d)BMW FINANCIAL SERVICES                            ComEd
5515 PARKCENTER CIR                                  Po Box 3608                                          3 Lincokln Cetre
DUBLIN, OH 43017                                     Dublin, OH 43016                                     c/o Sabrina Copelan
                                                                                                          Villa Park, IL 60181


DIRECT TV
PO BOX 9001069
LOUISVILLE, KY 40290




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Regions Bank d/b/a Regions Mortgage               End of Label Matrix
                                                     Mailable recipients    32
                                                     Bypassed recipients     1
                                                     Total                  33
  Case 17-26503       Doc 34      Filed 07/08/20 Entered 07/08/20 16:15:05          Desc Main
                                    Document     Page 4 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )    CASE NO. 17 B 26503
Eulette Arrington-Harris                       )    HON. Deborah L. Thorne
                                               )    CHAPTER 13
         DEBTOR.                               )

                      MOTION TO REINSTATE AUTOMATIC STAY

         NOW COMES the Debtor, Eulette Arrington-Harris, by and through Debtor’s attorneys,

The Semrad Law Firm, LLC, and moves this Honorable Court to reinstate the automatic stay, and

in support thereof states as follows:

         1.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C

               §§1334 & 157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.    On September 2, 2017, Debtor filed the above captioned voluntary petition for

               relief under Chapter 13 of the United States Bankruptcy Code.

         3.    This Honorable Court confirmed the instant case on October 25, 2017.

         4.    On July 8, 2020, this Honorable Court entered Order Granting Motion for Relief

               from Debtor’s Stay filed by Regions Bank d/b/a Regions Mortgage, which

               automatically modified the stay on the property commonly known as 7710 S.

               Bennett Ave, Chicago, IL 60649, due to lack of funds.

         5.    Debtor had the funds to tender on the day of court, however she was unable to bring

               them in prior to the hearing.

         6.    On July 8, 2020, Debtor tendered certified funds in the amount of $11,899.00 to

               bring her substantially current on her post petition mortgage payments. Please see

               Exhibit A.
  Case 17-26503       Doc 34     Filed 07/08/20 Entered 07/08/20 16:15:05             Desc Main
                                   Document     Page 5 of 5



       7.      Debtor respectfully requests this Honorable Court to reinstate the automatic stay to

               the property commonly known as 7710 S. Bennett Ave, Chicago, IL 60649.

       8.      Debtor has filed the instant case in good faith and is in a position to proceed.

       WHEREFORE, Eulette Arrington-Harris, Debtor, respectfully requests this Honorable

Court approve:

       A. To enter an Order reinstating the automatic stay to the property commonly known as

            7710 S. Bennett Ave, Chicago, IL 60649; and

       B. For such other and further relief as this Court deems fair and just.




Respectfully Submitted,

____/s/ Rigoberto Garcia____
   Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
 (312) 913-0625
